DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21st, 2022 has been entered.
Response to Amendment
The present amendment, filed on or after February 21st, 2022 has been entered. Claims 1, 2, and 4-20 remain pending. Claims 1, 8, 9, 12, and 16 have been amended. Applicant’s amendment to the claims has remedied the 35 USC 112(b) rejections of the Final rejection dated 12/21/2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-20 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 11, 12, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur (US 2014/0276164 A1) in view of Wariar et al. (US 2008/0228090 A1) herein after Wariar and An et al. (US 2017/0231568 A1) herein after An).
Regarding claims 1, 12, and 16, Thakur teaches a system, method, and at least one non-transitory machine readable medium including instructions that, when performed by a medical device cause the medical device to, comprising: a signal receiver circuit (Para [0025] “a processor circuit 110 operably connected to one or more stimulating or sensing circuits”) configured to: receive thoracic impedance of a patient (Para [0024] “The implantable system can be used to provide a subject therapy and detect or receive subject physiologic signal information, such as including impedance information, heart sound information, physiologic pulsatile signal information, or other information about the subject” and Para [0052] “the second sensor 302 is a thoracic impedance sensor (e.g., implemented using the impedance sensor 205)”); receive heart sound information of the patient (Para [0024] “The implantable system can be used to provide a subject therapy and detect or receive subject physiologic signal information, such as including impedance information, heart sound information, physiologic pulsatile signal information, or other information about the subject”) and receive an indication of hospitalization of the patient (Para [0047] “The external system 125 or the HAD 105 can be configured to identify or receive an indication of a hospitalization event or indication of some other adverse subject health episode (herein generally referred to as a " hospitalization event"); and an assessment circuit configured to: determine an indication of heart failure (HF) for the patient using the received thoracic impedance information corresponding to a time prior to the time of the received indication of hospitalization of the patient (Para [0047] “In some situations, the information for the pre-hospitalization period may be limited to the data available when the subject is identified with worsening heart failure or other condition, such as when a subject first contacts a caregiver, or first arrives at a hospital or other treatment facility” and Para [0048] “In an example, the processor circuit 110 can be configured to receive an impedance signal from the impedance sensor 205 before the hospitalization event, and the processor circuit 110 can be configured to identify one or more characteristics of the impedance signal (e.g., a peak amplitude, a peak timing, a peak change timing, an amplitude at a particular time point within a cardiac cycle, an average impedance over a predetermined duration, a thoracic fluid level estimate, etc.) during the pre-hospitalization period”), but does not explicitly disclose an assessment circuit that is configured to transition from a first mode to a second mode upon receiving the indication of hospitalization of the patient; determine an indication of discharge readiness for the patient using heart sound information and not the received thoracic impedance information, corresponding to a time of the received indication of hospitalization of the patient and corresponding to a time of the determined indication of discharge readiness for the patient, the time of the determined indication of discharge readiness for the patient later than the time of the received indication of hospitalization of the patient.
However, Wariar discloses in a similar health metric monitoring system determine an indication of discharge readiness for the patient using heart sound information and not the received thoracic impedance information (Para [0028] “Diagnostic data processor 366 produces one or more parameters indicative of one or more conditions associated with heart failure using the diagnostic data received by data input 362… Examples of such one or more parameters include amplitude of third heart sounds (S3) produced using the heart sound signal”), corresponding to a time between the received indication of hospitalization of the patient (fig. 4: hospitalization time 402 on parameter value curve 400) and the determined indication of discharge readiness for the patient (fig. 4: discharge time 404 on parameter value curve 400), the time of the determined indication of discharge readiness for the patient later than the time of the received indication of hospitalization of the patient (fig. 4: discharge time 404 is later than the hospitalization time 402).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/system/no-transitory computer readable medium of Thakur to further include determine an indication of discharge readiness for the patient using heart sound information and not the received thoracic impedance information, corresponding to a time of the received indication of hospitalization of the patient and corresponding to a time of the determined indication of discharge readiness for the patient, the time of the determined indication of discharge readiness for the patient later than the time of the received indication of hospitalization of the patient as disclosed by Wariar as a way to determine whether the patient is ready to be released or not based on a risk analysis. This advantage would allow the physician to analyze risk metrics for heart failure patients to limit the incidence of hospital readmission.
Furthermore, An discloses in a similar patient monitoring system a first prehospitalization monitoring mode that is transitioned, based on a hospitalization readiness decision by a blending circuit, to an in-hospitalization mode that determines when discharge readiness is appropriate (see fig. 3 and Para [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method/non-transitory computer readable medium of Thakur in view of Wariar to further include a first prehospitalization monitoring mode that is transitioned, based on a hospitalization readiness decision by a blending circuit, to an in-hospitalization mode that determines when discharge readiness is appropriate as disclosed by An because doing so would decrease premature hospital discharge (An Para [0005]).
Regarding claim 4, Thakur further teaches wherein the respiration parameter includes at least one of a respiratory rate or a tidal volume of the patient (Para [0042] “the respiration sensor 206 can be configured to provide information about a subject tidal volume or minute ventilation”), and wherein the heart sound parameter includes at least one of a third heart sound (S3) energy or a first heart sound (S1) or amplitude or energy (Para [0023] and Para [0037] “a portion of the processor circuit 110 can be configured to receive information from the acoustic sensor 201 and identify one or more of heart sound information, respiration information, or other physiologic information. For example, information from the acoustic sensor 201 can be used to identify an S1 heart sound timing or amplitude characteristic, or to identify a presence of an S3 or S4 heart sound”).
Regarding claims 11, 15 and 20, Thakur further teaches wherein the instructions that, when performed by the medical device, cause the medical device to determine an indication of discharge readiness for the patient include instructions to: determine, at a first time, a first discharge score using the other received physiologic information of the patient corresponding to the time of the received indication of hospitalization of the patient; determine, at a second time later than the first time, a second discharge score using the received other physiologic information of the patient corresponding to the time of determining the indication of discharge readiness for the patient; and determine the indication of discharge readiness for the patient using the determined first and second discharge scores (Para [0078] “The heart failure parameter can be an absolute or relative indication of a subject health status that can be determined using a comparison of physiologic signal characteristics over time. For example, where the characteristic compared at 660 is S1 heart sound amplitude” and Para [0079], and fig. 4 with data points from sensors correlating to scores for heart metrics).
Claims 1, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur (US 2014/0276164 A1) in view of Wariar et al. (US 2008/0228090 A1) herein after Wariar.
Regarding claims 1, 12, and 16, Thakur teaches a system, method, and at least one non-transitory machine readable medium including instructions that, when performed by a medical device cause the medical device to, comprising: a signal receiver circuit (Para [0025] “a processor circuit 110 operably connected to one or more stimulating or sensing circuits”) configured to: receive thoracic impedance of a patient (Para [0024] “The implantable system can be used to provide a subject therapy and detect or receive subject physiologic signal information, such as including impedance information, heart sound information, physiologic pulsatile signal information, or other information about the subject” and Para [0052] “the second sensor 302 is a thoracic impedance sensor (e.g., implemented using the impedance sensor 205)”); receive heart sound information of the patient (Para [0024] “The implantable system can be used to provide a subject therapy and detect or receive subject physiologic signal information, such as including impedance information, heart sound information, physiologic pulsatile signal information, or other information about the subject”) and receive an indication of hospitalization of the patient (Para [0047] “The external system 125 or the HAD 105 can be configured to identify or receive an indication of a hospitalization event or indication of some other adverse subject health episode (herein generally referred to as a " hospitalization event"); and an assessment circuit configured to: determine an indication of heart failure (HF) for the patient using the received thoracic impedance information corresponding to a time prior to the time of the received indication of hospitalization of the patient (Para [0047] “In some situations, the information for the pre-hospitalization period may be limited to the data available when the subject is identified with worsening heart failure or other condition, such as when a subject first contacts a caregiver, or first arrives at a hospital or other treatment facility” and Para [0048] “In an example, the processor circuit 110 can be configured to receive an impedance signal from the impedance sensor 205 before the hospitalization event, and the processor circuit 110 can be configured to identify one or more characteristics of the impedance signal (e.g., a peak amplitude, a peak timing, a peak change timing, an amplitude at a particular time point within a cardiac cycle, an average impedance over a predetermined duration, a thoracic fluid level estimate, etc.) during the pre-hospitalization period”), but does not explicitly disclose an assessment circuit that is configured to transition from a first mode to a second mode upon receiving the indication of hospitalization of the patient; determine an indication of discharge readiness for the patient using heart sound information and not the received thoracic impedance information, corresponding to a time of the received indication of hospitalization of the patient and corresponding to a time of the determined indication of discharge readiness for the patient, the time of the determined indication of discharge readiness for the patient later than the time of the received indication of hospitalization of the patient.
However, Wariar discloses in a similar health metric monitoring system determine an indication of discharge readiness for the patient using heart sound information and not the received thoracic impedance information (Para [0028] “Diagnostic data processor 366 produces one or more parameters indicative of one or more conditions associated with heart failure using the diagnostic data received by data input 362… Examples of such one or more parameters include amplitude of third heart sounds (S3) produced using the heart sound signal”), corresponding to a time between the received indication of hospitalization of the patient (fig. 4: hospitalization time 402 on parameter value curve 400) and the determined indication of discharge readiness for the patient (fig. 4: discharge time 404 on parameter value curve 400), the time of the determined indication of discharge readiness for the patient later than the time of the received indication of hospitalization of the patient (fig. 4: discharge time 404 is later than the hospitalization time 402).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method/system/no-transitory computer readable medium of Thakur to further include determine an indication of discharge readiness for the patient using heart sound information and not the received thoracic impedance information, corresponding to a time of the received indication of hospitalization of the patient and corresponding to a time of the determined indication of discharge readiness for the patient, the time of the determined indication of discharge readiness for the patient later than the time of the received indication of hospitalization of the patient as disclosed by Wariar as a way to determine whether the patient is ready to be released or not based on a risk analysis. This advantage would allow the physician to analyze risk metrics for heart failure patients to limit the incidence of hospital readmission.
Furthermore, Wariar discloses a first prehospitalization monitoring mode (fig. 6: 610) that is transitioned, based on a hospitalization readiness decision (fig. 6: 618 and Para [0049]) to an in-hospitalization mode that determines when discharge readiness is appropriate (see fig. 6: 640 and Para [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method/non-transitory computer readable medium of Thakur to further include a first prehospitalization monitoring mode that is transitioned, based on a hospitalization readiness decision, to an in-hospitalization mode that determines when discharge readiness is appropriate as disclosed by Wariar because doing so would decrease rate of rehospitalization (Wariar Para [0004]).  
Claims 2, 5-9, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Wariar and An, as applied to claims 1 and 16, and further in view of Schindhelm et al. (US 2015/0164375 A1) herein after Schindhelm.
Regarding claim 2 and 17, Thakur in view of Warier and An further discloses wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient the received heart sound parameter (as shown above for claim 1/16), wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient using the received the received heart sound parameter, including a parameter corresponding to the time of the received indication of hospitalization of the patient and corresponding to the time of the determined indication of discharge readiness for the patient (as shown above for claim 1/16) and Thakur further teaches a respiration sensor configured to detect respiration information from the patient and provide a respiration parameter (respiration sensor 205); and a heart sound sensor configured to detect heart sound information from the patient and provide a heart sound parameter (acoustic sensor 201), wherein the signal receiver circuit is configured to the receive the respiration parameter or the heart sound parameter (Para [0037] “a portion of the processor circuit 110 can be configured to receive information from the acoustic sensor 201 and identify one or more of heart sound information, respiration information, or other physiologic information. For example, information from the acoustic sensor 201 can be used to identify an S1 heart sound timing or amplitude characteristic, or to identify a presence of an S3 or S4 heart sound”), wherein the heart sound information comprises the heart sound parameter (Para [0037] “For example, information from the acoustic sensor 201 can be used to identify an S1 heart sound timing or amplitude characteristic, or to identify a presence of an S3 or S4 heart sound”), but does not explicitly disclose wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient using the received the received respiration parameter, including a parameter corresponding to the time of the received indication of hospitalization of the patient and corresponding to the time of the determined indication of discharge readiness for the patient. 
However, Schindhelm discloses, in a similar health metric monitoring system determining an indication of discharge readiness for the patient using received respiration information (Para [0104] “By monitoring and analysing the respiratory parameters within the period from admittance to a point near or prior to discharge, the monitoring apparatus 7000 may determine whether the patient might be at risk for re-admission soon after release. In this regard, the methodology of the monitoring apparatus 7000 can provide a potential relapse alert to a clinician to advise whether release might be premature due to a risk of relapse”) including a parameter corresponding to the time of the received indication of hospitalization of the patient (Para [0104] “a monitoring apparatus 7000 may be configured to monitor and analyse respiratory parameters during a time period from admittance to discharge”) and corresponding to the time of the determined indication of discharge readiness for the patient (Para [0104]: the time of the received indication of discharge readiness would be the point near or prior to discharge when a potential relapse alert is indicated or not indicated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/method of Thakur in view of Wariar and An to further include wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient using the received the received respiration parameter, including a parameter corresponding to the time of the received indication of hospitalization of the patient and corresponding to the time of the determined indication of discharge readiness for the patient as disclosed by Schindhelm as a way for the physician to analyze help decrease the likelihood of a readmission to the hospital once discharged (Schindhelm: Para [0104]).
Regarding claims 5 and 18, Thakur in view of Warier and An further disclose wherein the signal receiving circuit is configured to receive respiration information of the patient (Thakur: Para [0037] “a portion of the processor circuit 110 can be configured to receive information from the acoustic sensor 201 and identify one or more of heart sound information, respiration information, or other physiologic information. For example, information from the acoustic sensor 201 can be used to identify an S1 heart sound timing or amplitude characteristic, or to identify a presence of an S3 or S4 heart sound”), wherein the receiving the respiration parameter includes: receiving at least one of a respiratory rate, a tidal volume, or a rapid shallow breathing index (RSBI) of the patient (Thakur: Para [0042] “the respiration sensor 206 can be configured to provide information about a subject tidal volume or minute ventilation”), and wherein receiving the heart sound parameter includes receiving at least one of a third heart sound (S3) energy or a first heart sound (S1) amplitude or energy (Thakur: Para [0023]) wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient using a change in received heart sound information (Wariar: Para [0028] “Diagnostic data processor 366 produces one or more parameters indicative of one or more conditions associated with heart failure using the diagnostic data received by data input 362… Examples of such one or more parameters include amplitude of third heart sounds (S3) produced using the heart sound signal” and fig. 4 see  change in monitored parameter value) corresponding to the time of the received indication of hospitalization (Wariar fig. 4: hospitalization time 402 on parameter value curve 400) and the received heart sound information corresponding to the time of the determined indication of discharge readiness for the patient (Wariar fig. 4: discharge time 404 on parameter value curve 400), but the combination does not explicitly disclose wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient using a change in a combination of the received heart sound information and the received respiration information corresponding to the time of the received indication of hospitalization and the combination of the received heart sound information and the received respiration information corresponding to the time of the determined indication of discharge readiness for the patient. 
However, Schindhelm discloses wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient using a change in the received respiration information corresponding to the time of the received indication of hospitalization (Para [0104] “a monitoring apparatus 7000 may be configured to monitor and analyse respiratory parameters during a time period from admittance to discharge that may be indicative of a likelihood of post -discharge relapse. By monitoring and analysing the respiratory parameters within the period from admittance to a point near or prior to discharge, the monitoring apparatus 7000 may determine whether the patient might be at risk for re-admission soon after release”) and the received respiration information corresponding to the time of the determined indication of discharge readiness for the patient (Para [0104] “In this regard, the methodology of the monitoring apparatus 7000 can provide a potential relapse alert to a clinician to advise whether release might be premature due to a risk of relapse”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system of Thakur in view of Wariar and An to further include wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient using a change in the received respiration information corresponding to the time of the received indication of hospitalization and the received respiration information corresponding to the time of the determined indication of discharge readiness for the patient as disclosed by Schindhelm to use in combination with the heart sound information of Wariar because doing so would help the physician/caretaker make a more informed decision of discharge readiness because the metric would be based off of more than one physiological parameter known for indicating whether an individual is fit to be released or at risk for readmission once released.
Regarding claims 6, 13, and 19 Thakur in view of Wariar and An further disclose wherein the signal receiver circuit is configured to receive respiration information of the patient (Thakur: Para [0037] “a portion of the processor circuit 110 can be configured to receive information from the acoustic sensor 201 and identify one or more of heart sound information, respiration information, or other physiologic information. For example, information from the acoustic sensor 201 can be used to identify an S1 heart sound timing or amplitude characteristic, or to identify a presence of an S3 or S4 heart sound”); wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient using a change in received heart sound information (Wariar: Para [0028] “Diagnostic data processor 366 produces one or more parameters indicative of one or more conditions associated with heart failure using the diagnostic data received by data input 362… Examples of such one or more parameters include amplitude of third heart sounds (S3) produced using the heart sound signal” and fig. 4 see  change in monitored parameter value), but does not explicitly disclose wherein the assessment circuit is configured to determine the indication of discharge readiness the received respiration information, and not the received thoracic impedance information.
However, Schindhelm discloses wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient using the received respiration information and not thoracic impedance (Para [0104] “a monitoring apparatus 7000 may be configured to monitor and analyse respiratory parameters during a time period from admittance to discharge that may be indicative of a likelihood of post -discharge relapse. By monitoring and analysing the respiratory parameters within the period from admittance to a point near or prior to discharge, the monitoring apparatus 7000 may determine whether the patient might be at risk for re-admission soon after release”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system/non-transitory computer readable medium/method of Thakur in view of Wariar and An to further include wherein the assessment circuit is configured to determine the indication of discharge readiness for the patient using the received respiration information and not thoracic impedance as disclosed by Schindhelm to use with the heart sound information of Wariar because doing so would help the physician/caretaker make a more informed decision of discharge readiness because the decision would be based off of more than one physiological parameter known for indicating whether an individual is fit to be released or at risk for readmission once released.
Regarding claim 7, Thakur further teaches a thoracic impedance sensor configured to detect thoracic impedance information from the patient and provide a thoracic impedance parameter, wherein the signal receiver circuit is configured to receive the thoracic impedance information from the patient including the thoracic impedance parameter (Para [0041] “an impedance sensor 205 is coupled to the processor circuit 110” and Para [0052] “the second sensor 302 is a thoracic impedance sensor (e.g., implemented using the impedance sensor 205)”).
Regarding claim 8, Thakur in view of Wariar, and Schindhelm and An further disclose wherein the signal receiver circuit is configured to receive an indication of discharge of the patient from a hospital (Thakur: Para [0079] “a subject discharge recommendation can be provided, such as using the heart failure parameter determined at 670”), and wherein the assessment circuit is configured to determine a rehospitalization parameter using the received physiologic information corresponding to a time after discharge of the patient, wherein the rehospitalization parameter is different than the indication of discharge readiness (Thakur: Para [0020] “if the information from the subset of sensors persists at the adverse hospitalization levels (e.g., within a predetermined amount of the difference between the baseline and hospitalization levels), then the information can indicate the subject is not sufficiently recovering and may require rehospitalization”) upon receiving the indication of discharge of the patient from the hospital, transition to a third mode (An: fig. 3 and Para [0072]).
Performing this further modification using the disclosure of An would have been obvious to one of ordinary skill in the art because doing so would improve the monitoring capabilities to determine whether rehospitalization is necessary (An Para [0005]). 
Regarding claim 9, Thakur further teaches wherein the assessment circuit (processor circuit 110) is configured to provide the determined indication of discharge readiness to a display (Para [0027] “In an example, the external system 125 includes an external device 120 configured to display information (e.g., information received from the IMD 105) to a user”), and wherein the assessment circuit (processor circuit 110) is configured to determine the indication of discharge readiness for the patient using the received thoracic impedance information of the28Client Ref. No. 18-0003US01Docket No. 279.056US1 patient corresponding to a time after the received indication of hospitalization of the patient but before discharge of the patient from a hospital (Para [0021] “For example, where a set of subject physiologic sensors is used to identify a treatment effect because information from the set of sensors changed the most between hospitalization and discharge, that set of sensors is representative of the subject response to treatment. If the information from the set of sensors changes by a predetermined amount toward prior hospitalization levels, a device therapy can be automatically updated or optimized, such as to select device parameters to reverse the adverse subject health status trend”).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Wariar and Schindhelm.
Regarding claim 8, Thakur in view of Wariar and Schindhelm further disclose wherein the signal receiver circuit is configured to receive an indication of discharge of the patient from a hospital (Thakur: Para [0079] “a subject discharge recommendation can be provided, such as using the heart failure parameter determined at 670”), and wherein the assessment circuit is configured to determine a rehospitalization parameter using the received physiologic information corresponding to a time after discharge of the patient, wherein the rehospitalization parameter is different than the indication of discharge readiness (Thakur: Para [0020] “if the information from the subset of sensors persists at the adverse hospitalization levels (e.g., within a predetermined amount of the difference between the baseline and hospitalization levels), then the information can indicate the subject is not sufficiently recovering and may require rehospitalization”) upon receiving the indication of discharge of the patient from the hospital, transition to a third mode (Wariar: fig. 6 and Para [0058]).
Performing this further modification using the disclosure of Wariar would have been obvious to one of ordinary skill in the art because doing so would improve the monitoring capabilities to determine whether rehospitalization is necessary (Wariar Para [0004]). 
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thakur in view of Wariar and An, as applied to claim 1 (for claim 10) and claim 12 (for claim 14), and further in view of Averina et al. (US Publication 2016/0000380 A1) herein after Averina.
Regarding claims 10 and 14, Thakur in view of Warier and An disclose the system/non-transitory computer readable medium of claims 1 and 12 respectively, but do not explicitly teach wherein the received heart sound information of the patient corresponding to the time of the received indication of hospitalization of the patient includes an average daily value of the physiologic parameter at the time of the indication of hospitalization of the patient, and wherein the heart sound information of the patient corresponding to the time of the determined indication of discharge readiness includes a current average daily value at the time of the determined indication of discharge readiness, later than the time of the received indication of hospitalization of the patient.
However, in a similar system, Averina discloses wherein the received heart sound information of the patient corresponding to the time of the received indication of hospitalization (fig. 4: S3 amplitude at day 0 since treatment which is hospitalization indication) of the patient includes an average daily value of the physiologic parameter at the time of the indication of hospitalization of the patient (Para [0084] “The S1 heart sound amplitude signal 304 can be received using the accelerometer 203. The S1 heart sound amplitude signal 304 can represent an S1 heart sound that is intermittently sampled and averaged over time. In the example of FIG. 3, the S1 heart sound signal 304 includes S1 amplitude information about the subject over about sixteen days”), and wherein the heart sound information of the patient corresponding to the time of the determined indication of discharge readiness includes a current average daily value at the time of the determined indication of discharge readiness, later than the time of the received indication of hospitalization of the patient (Para [0025] “emergence of a subject's circadian pattern, relative to a previous cessation, can correspond to a hospital discharge”, Para [0084], and fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the system of Thakur in view of Wariar and An to further include wherein the received heart sound information of the patient corresponding to the time of the received indication of hospitalization of the patient includes an average daily value of the physiologic parameter at the time of the indication of hospitalization of the patient, and wherein the heart sound information of the patient corresponding to the time of the determined indication of discharge readiness includes a current average daily value at the time of the determined indication of discharge readiness, later than the time of the received indication of hospitalization of the patient as disclosed by Averina as way to aggregate data related to a patient’s health making decisions regarding the patient’s health easier such as determining if the patient is ready to be discharged from the hospital or not. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792 

/JONATHAN T KUO/Primary Examiner, Art Unit 3792